Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
After further search and consideration, the Examiner has determined the claimed subject matter of previously presented claim 12 is allowable, hence amended claim 5 is indicated as being allowed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Harding US 2012/0174511 (hereinafter ‘Harding’) in view of Olszewski et al. US 2013/0055669 A1 (hereinafter ‘Olszewski’). 
In regard to claim 1, Harding teaches a cover (see MPEP 2114) having a cross section, the cross section comprising: a first panel (8) defining first (inner) and second (outer) panel opposite surfaces; a second panel (7) facing the second panel surface (see fig. 2) of the first panel and separated from the first panel by a gap (provided between studs 6);

a waterproof membrane (15) connected to the insulating layer (see [0062]).
Harding does not explicitly teach the insulating layer is connected to the first panel surface via an adhesive or, that the waterproof membrane is connected to the insulating layer via a second adhesive.
Olszewski teaches that is well known in the art to use adhesive to adhere panels or membranes (14/16) to an insulation core (12) (see [0047]).
It would have been obvious to one of ordinary skill in the art to connect the insulating layer to the first panel via an adhesive, and the membrane to the insulating layer via an adhesive (which is obviously a second adhesive as it is applied at a second location) as taught by Olszewiski so as to ensure completeness of the panel and prevent future needs for repairs. 
In regard to claim 2, the combination of Harding/Olszewski teaches the claimed invention further comprising: a first frame rail (first 9) having a longitudinal axis that extends along a first direction (toward the inside of the plane seen in fig. 2); and a second frame rail (other 9) having a second longitudinal axis (towards the inside of the plane seen in fig. 2) that extends along a second direction.  Note that each rail has a longitudinal axis, therefore they have a first and a second direction. Wherein the first panel extends from the first frame rail to the second frame rail (see fig. 2).
In regard to claim 3, the combination of Harding/Olszewski teaches, per broadest reasonable interpretation, that the waterproof membrane is fastened to the first and second frame rails. Since the panel is assemble as a whole and all the members are fastened to each 
In regard to claim 4, the combination of Harding/Olszewski teaches the first and second adhesives comprise a chemical or material composition (see Olszweski [0047]). It would have been obvious that the first and second adhesives have the same composition i.e. are the same adhesives so as to facilitate and expedite construction as no distinction is necessary for application surfaces. 
Allowable Subject Matter
Claims 5-11, 13-24 and 26 are allowed.
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
In regard to claims 5, 13 and 23 the prior art of record does not teach or suggests a cover comprising first and second rails, a composite roof that includes first and second panels such that there is an insulating material between the two panels, and an insulating layer connected . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAOLA AGUDELO whose telephone number is (571)270-7986.  The examiner can normally be reached on 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian E Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAOLA AGUDELO/Primary Examiner, Art Unit 3633